Your Excellency, Volkan Bozkir, President of the 75th Session of the United Nations General Assembly,
Your Excellencies, Heads of State and Government,
Your Excellency Antonio Guterres, Secretary-General of the United Nations, Ladies and Gentlemen,
Mr. President,
I wish to extend warm congratulations to you and the people of the Republic of Turkey, on your election as President of the 75th session of the General Assembly. I assure you of Namibia’s support and cooperation during your tenure as President of the General Assembly. I express great appreciation to your predecessor, His Excellency, Professor Tijjani Muhammad-Bande, son of Africa, for his outstanding stewardship of the work of our organisation, particularly during a very difficult and trying period. I am also privilidged to express my admiration and appreciation for the performance of our Secretary General during this challenging period the world is facing.
The 75th Anniversary’s theme — “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism - confronting COVID-19 through effective multilateral action” — reminds us of our shared humanity and the reality of an interconnected world. As we face the COVID-19 pandemic and its devastating effects, we should reaffirm our collective commitment to cooperate in a world governed by international law and a multilateral system in which no one should feel left out.
The COVID-19 pandemic has altered the trajectories of our socio-economic livelihoods, and our interactions with one another. While not perfect, multilateralism and rules-based order are essential tools in strengthening governance, protecting civil liberties and the fundamental rights of the people we serve in our respective countries. An effective, rules-based multilateral system is our insurance policy against existential threats such as wars, nuclear proliferation, pandemics and climate change. It is therefore of utmost importance that we continue to defend multilateralism at all cost.
Mr. President,
The COVID-19 pandemic has plunged the world into an acute health and economic crisis, the severity of which has not been seen in a century. It has disproportionately affected some countries more than others, exposing and exacerbating vulnerabilities and inequalities within and among countries. The adverse socio-economic effects of the COVID-19 pandemic, compounding existing challenges such as high debt burdens, reduced fiscal revenues, capital outflows, and lack of adequate and sufficient access to financial markets, does not bode well for the future of developing countries. This is due to the fact that the unfolding crisis could halt or reverse gains in poverty eradication, food security and inequality. It is why this health emergency should lead to an even deeper sense of urgency and impactful multilateral solidarity. The world needs it more than ever before.
In this respect, we commend the UN Secretary-General, H.E Antonio Guterres, for the launch of the $2 billion multi-partner Trust Fund for COVID-19 Response and Recovery. While we also acknowledge the debt relief initiatives announced by the IMF, the World Bank and the G20, I encourage all our partners to facilitate their emergency lending mechanisms and accelerate technical support to even so-called Higher Middle Income Countries such as Namibia. This is vital to ensure access to social protection and basic services, sustainable economic activity, and protection of jobs and incomes.
Mr. President,
Namibia commends the World Health Organisation for all its targeted efforts in fighting COVID-19, including the global development of a vaccine. This vaccine, once developed, should become a global public good, accessible to all, freely and equitably. Namibia stands ready to partner in such development for the benefit of our citizens and the world at large.
Environmental degradation is a persistent and growing problem and, quite literally, a deadly threat to the security of our peoples. The COVID-19 pandemic has diverted resources from Climate Change and related mitigation efforts. The people of Namibia continue to suffer major environmental disasters such as floods, drought and water scarcity. We therefore should ensure that we rededicate ourselves to commitments of the Paris Agreement. As a member of the High Level Panel for a Sustainable Ocean Economy, Namibia reaffirms its commitment towards tackling the great challenges that the world’s oceans face, ranging from global warming, ocean acidification, marine pollution, including plastic pollution, and unsustainable exploitation of its living marine resources. We commend the Prime Minister of the Kingdom of Norway, Her Excellency Erna Solberg, for developing this outstanding initiative and look forward to working with Norway and the other members of the Panel, to address these challenges.
Mr. President,
When I addressed this august Assembly one year ago, as a member of the African Union Committee of 10 on the Reform of the United Nations Security Council, I expressed my desire to see the marking of the 75th anniversary of the United Nations as an opportunity to conclude the reform of the United Nations Security Council. Namibia reiterates that the African continent wishes to see a reformed Council, which is reflective of its Common African Position as outlined in the Ezulwini Consensus and the Sirte Declaration. I take this opportunity to welcome and thank those who have expressed support for the Common African Position. As we prepare to mark the 20th anniversary of resolution 1325 on Women, Peace and Security — a resolution which was adopted under the Namibian Presidency of the Security Council in October 2000 — we must celebrate the achievements thus far, while also recognizing that many challenges still remain. I look forward to the opening of the International Women’s Peace Centre in Namibia next month. The Peace Centre is intended to become an institute of excellence for mediation and conflict prevention to support and ensure that women are given adequate tools to contribute to humanity’s future.
Mr. President,
The 17 interconnected Sustainable Development Goals and their promise to leave no one behind by 2030, ring hollow for the peoples of Palestine and Western Sahara, who still remain under occupation. They are left behind. As a nation that has experienced the outpouring of international solidarity during the dark days of our struggle for independence, we wish to express our continued support for the right to self-determination and freedom of the peoples of Palestine and of Western Sahara. We also hope that the search for the UN Secretary-General Special Envoy for Western Sahara will be concluded very soon. Furthermore, we express our support for a settlement that will bring a just, lasting and comprehensive peace between Israelis and Palestinians. Despite the political and diplomatic setbacks, in particular continued threats of annexation of Palestinian territory, we remain hopeful for a fair and comprehensive peace solution that will guarantee the rights of all Palestinian peoples and ensure their return to their homes, while safeguarding peace and security to the Israeli people as well.
As the world combats the COVID-19 pandemic, some Member States face more obstacles in combating this virus than others, including those which have sanctions imposed on them. In support of the pursuit of economic development, unity and prosperity for the sister country of Zimbabwe, I once again call on the lifting of sanctions imposed on Zimbabwe. President Emmerson Mnangagwa has been pursuing reforms that will enable the people of Zimbabwe to get on a path of sustainable development and peace. Therefore, the continued sanctions undermine these efforts to develop the people of Zimbabwe.
Mr. President,
Namibia reiterates her deep concern over the continuation of the extraterritorial economic, financial and commercial embargo imposed on the people of Cuba. We continue to express our support for the Government and people of Cuba and call for the unconditional lifting of the embargo, and for respect of the sovereignty of Cuba. In the spirit of creating a more just, peaceful and caring world in which we foster peaceful and harmonious coexistence amongst all nations, Namibia looks forward to the day when relations between the United States of America and Cuba will be restored fully.
For the past 75 years, the United Nations has distinguished itself as a champion for equality and unity. At this critical time, when we are faced with a multitude of challenges that threaten our future, we look upon this great organisation to once again, provide the definitive answers to our problems. Therefore, let us embrace one another and pull together in the spirit of multilateralism, in the interest of defeating Covid-19, in the interest of achieving the SDGs and in the interest of safeguarding global peace and the human dignity of every man, woman and child in the world.
I thank you.